DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-11 and 17-20) in the reply filed on 1/5/22 is acknowledged.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-6, 9-11 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Metzger et al. (WO2016134803, using US20180013055 as the English translation; hereinafter Metzger).
Regarding claim 1,in Figs. 1-2, 14 and 15 Metzger discloses an acoustic wave device comprising: an acoustic wave generator (BS, paragraph 72) disposed on a surface of a substrate (DW); a support portion (PS, left side of Fig. 2) disposed on the substrate along a circumference of the acoustic wave generator; a protective member (PS, US) coupled to the support portion and spaced apart from the acoustic wave generator by an interval; and at least one element (inductor element IE) embedded in the protective member.
Regarding claim 2, the protective member comprises a substrate covering an upper portion of the acoustic wave generator. See Figs. 1, 2, 14 and 15.
Regarding claim 3, the protective member comprises an insulating member (dielectric materials, SiN and polymers, paragraphs 14, 22), and the at least one element comprises an inductor pattern (IE, see Fig. 15) embedded in the insulating member.
Regarding claim 4, in Figs. 14 and 15, Metzger shows a connection conductor penetrating through the support portion and the protective member, wherein the inductor pattern is electrically connected to the acoustic wave generator through the connection conductor.
Regarding claim 5, the connection conductor comprises one end connected to the substrate and another end coupled to a connection terminal. Please refer to Figs. 14 and 15.
Regarding claim 6, Figs. 2, 14 and 15 show a plurality of connection terminals disposed on an outer surface of the protective member and electrically connecting the substrate and a main board to each other; and at least one supporting terminal disposed between the main board and the protective member to support the protective member.
Regarding claim 9, in Fig. 15, the second and third the terminals (not labeled) are formed in a region overlapping the wave generator. 
Regarding claims 10 and 11, Metzger discloses a hermetically sealed structure and the use of dielectric layers to isolate electrical components (see paragraphs 13 and 14). 
Regarding claim 17, Metzger discloses an acoustic wave device comprising: an acoustic wave generator (BS) disposed on a surface of a substrate (BW, DW); a support portion (PS) disposed on the substrate along a circumference of the acoustic wave generator; insulating layers coupled to the support portion (US), and spaced apart from the acoustic wave generator; and elements embedded in each of the insulating layers (IE). 
Regarding claim 18, at least one of the elements comprises an inductor pattern (IE). 
Regarding claim 19, Metzger shows in Figs. 14 and 15, the acoustic wave device comprising a connection conductor penetrating through the support portion and the insulating layers, wherein the inductor pattern is electrically connected to the acoustic wave generator through the connection conductor.22 013057.1618 
Regarding claim 20, the connection conductor comprises one end connected to the substrate and another end coupled to a connection terminal. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Metzger.
Regarding claim 7, Metzger discloses the invention as explained above, but fails to disclose the same material being used to form the supporting terminal and the connection terminal. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Therefore, it is the Examiner's position that it would have been obvious to one with ordinary skill in the art at the time the invention was filed to form the conductors using the same material in order to improve electrical connection, minimize production costs and production steps. 
Regarding claim 8, Metzger discloses the invention as explained above, but fails to disclose the supporting terminal as a dummy terminal that is not electrically connected to the substrate. Dummy terminals are used for mounting purposes and they also work as heat dissipation means. The use of dummy terminals is old and well known in the art, evidence of such is US20040067650, US20120326810 and KR 20180028844. Therefore, it is the Examiner's position that it would have been obvious to one with ordinary skill in the art at the time the invention was filed to form dummy terminals not electrically connected to the substrate for the purpose of improving the mounting connections and heat dissipation means. 
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaydi San Martin whose telephone number is (571)272-2018.  The examiner can normally be reached on M-Th 7:45-6:00pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. San Martin/
Primary Examiner, Art Unit 2837